Case 6:20-cv-01056-JDC-CBW Document 26 Filed 05/10/21 Page 1 of 7 PageID #: 340




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


 ANDREA KNOTT                                   CASE NO. 6:20-CV-01056

 VERSUS                                         JUDGE JAMES D. CAIN, JR.

 LOWE'S HOME CENTERS LLC                        MAGISTRATE JUDGE CAROL B.
                                                WHITEHURST



                            MEMORANDUM RULING

       Before the Court is Plaintiff’s Motion for Sanctions for Spoliation of

 Evidence. (Rec. Doc. 19). Defendant, Lowe’s Home Centers, LLC, opposed the

 Motion (Rec. Doc. 25). Considering the evidence, the law, and the arguments of the

 parties, and for the reasons fully explained below, Plaintiff’s Motion is denied.

                                Factual Background

       Plaintiff filed this suit against Lowe’s following an alleged trip and fall

 accident in July 2019. (Rec. Doc. 1-1). Plaintiff alleged that, because the pedestrian

 walkways to the Lowe’s entrance were blocked by bundles of wood, she attempted

 to traverse an elevated curb to the entrance. She allegedly “tripped on clumps of

 uneven, dried cement on the elevated curb.” (Rec. Doc. 1-1, ¶6). Plaintiff or her

 husband took photographs of the curb and dried concrete on the date of the incident.

 (Rec. Doc. 19-1, citing photograph at 19-1, p. 1).
Case 6:20-cv-01056-JDC-CBW Document 26 Filed 05/10/21 Page 2 of 7 PageID #: 341




       On December 12, 2019, Plaintiff’s counsel sent litigation-hold letters to

 Lowe’s representatives, including a risk manager and the store manager at the

 location where Plaintiff fell. The letter requested that Lowe’s “preserve and retain

 any things, documents, information or data that is or may be relevant to” the plaintiff

 or potential litigation. (Rec. Doc. 19-5, p. 1). The letter specifically requested

 “preservation of the uneven concrete surface where the trip and fall occurred,” and

 instructed that “[a]ny decision to destroy…or otherwise modify any such

 information or things must be presented to [Plaintiff’s counsel’s firm] by certified

 mail at least 21 days prior to taking such action.” (Rec. Doc. 19-5, p. 2).

       At some time prior to Plaintiff’s November 18, 2020 deposition, Defendant’s

 counsel took photographs and measurements of the curb and concrete. (Rec. Doc.

 19-2, p. 7-8; Rec. Doc. 25-5, p. 22-27). Plaintiff submits that, during a phone

 conference on February 8, 2021 to schedule an inspection of the incident area,

 Lowe’s counsel advised that the curb had been repaired and the concrete clumps

 removed. (Rec. Doc. 19-1, p. 4). Plaintiff now seeks a ruling that Lowe’s spoliated

 the evidence. Lowe’s maintains that the Court should not apply an adverse inference,

 because Plaintiff took photographs on the date of the incident and she is in

 possession of photographs and measurements taken by Lowe’s counsel.




                                           2
Case 6:20-cv-01056-JDC-CBW Document 26 Filed 05/10/21 Page 3 of 7 PageID #: 342




                                   Law and Analysis

       The Fifth Circuit recently succinctly summarized the law applicable to

 spoliation of evidence as follows:

              Allegations of spoliation, including the destruction of evidence
       in pending or reasonably foreseeable litigation, are addressed in federal
       courts through the inherent power to regulate the litigation process, if
       the conduct occurs before a case is filed or if, for another reason, there
       is no statute or rule that adequately addresses the conduct. When
       evaluating allegations regarding spoliation of evidence, federal courts
       sitting in diversity are to apply federal evidentiary rules rather than state
       spoliation laws. A plaintiff alleging spoliation must establish that the
       defendant intentionally destroyed the evidence for the purpose of
       depriving opposing parties of its use. It is insufficient to show that a
       party acted negligently, rather than intentionally, in spoliating the
       evidence.

              A spoliation claim has three elements: (1) the spoliating party
       must have controlled the evidence and been under an obligation to
       preserve it at the time of destruction; (2) the evidence must have been
       intentionally destroyed; and (3) the moving party must show that the
       spoliating party acted in bad faith.

             A party seeking the sanction of an adverse-inference instruction
       based on spoliation of evidence must establish that: (1) the party with
       control over the evidence had an obligation to preserve it at the time it
       was destroyed; (2) the evidence was destroyed with a culpable state of
       mind; and (3) the destroyed evidence was ‘relevant’ to the party's claim
       or defense such that a reasonable trier of fact could find that it would
       support that claim or defense.

       Coastal Bridge Co., L.L.C. v. Heatec, Inc., 833 F. App'x 565, 573–74
       (5th Cir. 2020) (cleaned up).

       Under the foregoing analysis, the Court must first determine whether the

 defendant was obligated to preserve evidence. Plaintiff’s counsel’s litigation-hold

                                            3
Case 6:20-cv-01056-JDC-CBW Document 26 Filed 05/10/21 Page 4 of 7 PageID #: 343




 letter imposed a duty upon Lowe’s to preserve the curb and concrete. (Rec. Doc. 19-

 5). See e.g. Doe v. Northside I.S.D., 884 F. Supp. 2d 485, 496 (W.D. Tex. 2012);

 Repass v. Rosewood Hotels & Resorts, L.L.C., 184 F. Supp. 3d 401, 406 (N.D. Tex.

 2015).

       Second, the Court must determine whether Lowe’s acted with a culpable state

 of mind. The Fifth Circuit provided the following guidance for the court’s

 determination of culpability:

              The potential levels of culpability range from no culpability to
       bad faith, with intervening levels including negligence, gross
       negligence, and willfulness. Negligence is not enough to support the
       imposition of sanctions for spoliation, “for it does not sustain an
       inference of consciousness of a weak case.” … Accordingly, a party
       seeking sanctions is not entitled to an adverse inference instruction
       unless that party can show that its adversary intentionally and in bad
       faith disposed of the evidence…Bad faith requires destruction for the
       purpose of depriving the adversary of the evidence.

       Coastal Bridge, 833 Fed.Appx. at 574. (cleaned up)

       See also Guzman v. Jones, 804 F.3d 707, 713 (5th Cir. 2015) (“Bad faith, in

 the context of spoliation, generally means destruction for the purpose of hiding

 adverse evidence.”) Courts have declined to find the defendant acted with a culpable

 state of mind when the destruction of evidence could be explained by negligence,

 incompetence, or reasons other than to deprive the plaintiff of its use. See e.g.

 Consol. Aluminum Corp. v. Alcoa, Inc., 244 F.R.D. 335, 346 (M.D. La. 2006)

 (failure to timely inform employees of a duty to preserve emails did not constitute

                                          4
Case 6:20-cv-01056-JDC-CBW Document 26 Filed 05/10/21 Page 5 of 7 PageID #: 344




 bad faith); Thomas v. Tangipahoa Par. Sch. Bd., No. CV 14-2814, 2016 WL

 3542286, at *3 (E.D. La. June 29, 2016) (no spoliation where employees negligently

 or incompetently lost a file); Rogers v. Averitt Express, Inc., 215 F. Supp. 3d 510,

 520 (M.D. La. 2017) (no spoliation where the plaintiff had back surgery without

 giving the defendant the opportunity to conduct an independent medical exam,

 despite the defendant’s specific letter to the plaintiff requesting an exam before

 undergoing surgery).

       Conversely, “the giving of an adverse inference instruction has been upheld

 where the facts of the case are extreme, such as where the destroyed evidence was

 the very automobile that was the subject of the products liability action.” Consol.

 Aluminum Corp., citing Concord Boat Corp. v. Brunswick Corp., 1997 WL

 33352759 (E.D.Ark.1997), citing Dillon v. Nissan Motor Co., 986 F.2d 263 (8th

 Cir.1993), and further noting other cases “where the destroying party has selectively

 retained relevant evidence and has used retained evidence in prior disputes to its

 advantage.” See also Ashton v. Knight Transp., Inc., 772 F. Supp. 2d 772, 795 (N.D.

 Tex. 2011) (Significant circumstantial evidence supported that evidence of truck and

 tires involved in an accident was intentionally destroyed).

       Plaintiff urges the Court to impute bad faith to Lowe’s because it was in

 possession of a litigation-hold letter and then allowed its counsel to photograph and

 measure the area before its destruction. The Court finds that this evidence is

                                           5
Case 6:20-cv-01056-JDC-CBW Document 26 Filed 05/10/21 Page 6 of 7 PageID #: 345




 insufficient to establish a “culpable state of mind” to prove spoliation. There is no

 evidence that Lowe’s fixed the curb or removed the concrete for the purpose of

 depriving Plaintiff of the opportunity to inspect and measure. Lowe’s submits that

 the curb was fixed “to protect its customers and prevent any potential future trip and

 falls in the area.” (Rec. Doc. 25, p. 2). Though Lowe’s should have reached out to

 Plaintiff’s counsel prior to repairing the curb, this reality does not support the harsh

 sanction of an adverse inference, especially where Plaintiff had more than a year to

 inspect the area and she is in possession of other evidence of the area’s condition,

 such as the photographs. Rather, Lowe’s conduct amounts to no more than

 negligence, which is insufficient.

       The third factor is relevance. This factor is generally considered pursuant to

 the following subparts:

           (1) whether the evidence is relevant to the lawsuit; (2) whether the
       evidence would have supported the inference sought; and (3) whether
       the non-destroying party has suffered prejudice from the destruction of
       the evidence. The party seeking the sanction of an adverse inference
       “must adduce sufficient evidence from which a reasonable trier of fact
       could infer that the ‘destroyed or [unavailable] evidence would have
       been of the nature alleged by the party affected by its destruction.’ ”
       Residential Funding Corp. v. Degeorge Financial Corp., 306 F.3d 99
       (2nd Cir.2002).

       Consol. Aluminum Corp., 244 F.R.D. at 346.

       The Court finds that the curb and the concrete clumps as they existed at the

 time of incident are relevant to the lawsuit. Although the curb and concrete could


                                            6
Case 6:20-cv-01056-JDC-CBW Document 26 Filed 05/10/21 Page 7 of 7 PageID #: 346




 conceivably support the inference Plaintiff seeks (that a defective condition existed

 and caused her fall), the Court finds that Plaintiff has not shown sufficient prejudice

 by Lowe’s repair of the curb and removal of the concrete. The Court acknowledges

 that Plaintiff would rather have had the opportunity to take her own measurements

 (something she may not have known to do until after retaining counsel); however,

 all things considered, the Court does not find that her inability to take her own

 measurements amounts to prejudice significant enough to warrant a finding of

 spoliation. Indeed, Plaintiff took photographs on the date of the accident and is in

 possession of photographs and measurements taken after the accident. Further, it

 appears that Lowe’s did not fix the curb for at least one year after the accident, during

 which time Plaintiff could have conducted her own inspection and taken her own

 measurements. Thus, the Court finds that the relevance and prejudice factor does not

 weigh in favor of spoliation.

                                       Conclusion

         For the reasons discussed herein, Plaintiff’s Motion for Sanctions for

 Spoliation of Evidence (Rec. Doc. 19) is denied.

         THUS DONE in Chambers, Lafayette, Louisiana on this 10th day of May,

 2021.

                                          ______________________________
                                          CAROL B. WHITEHURST
                                          UNITED STATES MAGISTRATE JUDGE

                                            7
